Citation Nr: 0945943	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-17 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a disability rating greater than 40 percent 
for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had service in the Army National Guard, to 
include a verified period of active duty from June 1973 to 
November 1973.  He also had additional periods of active duty 
for training and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In March 2005, the Veteran was 
afforded a video conference hearing before the undersigned 
Veterans Law Judge.  In March 2005, the Board remanded this 
appeal to the RO for further development.  In a November 2005 
decision, the Board denied the above claim.

The Veteran duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 order, the Court vacated the Board's November 
2005 decision which denied entitlement to an increased 
rating, in excess of 40 percent, for a low back disability.  
The Court then remanded the matter to the Board for action 
consistent with the August 2007 Court order. 

In a January 2008 decision, the Board again denied the above 
claim.  The Veteran appealed the Board's decision to the 
Court.  In a December 2008 order, the Court vacated the 
Board's January 2008 decision which denied entitlement to a 
rating in excess of 40 percent for a low back disability.  
The Court then remanded the matter to the Board for action 
consistent with the December 2008 Court order.  The Board 
remanded the claim for additional development in June 2009.

The Board notes that the August 2009 VA examination appears 
to raise the possibility of a service connection claim for a 
genitourinary disability secondary to the lumbar spine 
disability as well as a service connection claim for 
radiculopathy of the lower extremities secondary to the 
lumbar spine disability, but this is not clear.  These 
matters are referred to the RO for development and may 
require an additional VA examination.  The Veteran and/or his 
representative may wish to provide clarification to the RO 
regarding this issue.  However, in light of the facts of this 
case, the Board finds that a further remand of these possible 
new issues is not warranted.  In this regard, please note 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's service connected lumbosacral strain is not 
productive of ankylosis and has not resulted in 6 weeks or 
more of bed rest prescribed by a physician during the last 12 
months.


CONCLUSION OF LAW

A rating in excess of 40 percent for lumbosacral strain is 
not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5295 (2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for lumbosacral muscle strain was granted 
by the RO in October 1976.  This disorder has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, and it is 
currently evaluated as 40 percent disabling.  In June 2003, 
the Veteran filed a claim for an increased rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work, 38 C.F.R. § 4.2 (2009), and to 
resolve any doubt regarding the extent of the disability in 
the Veteran's favor.  38 C.F.R. § 4.3 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code (DC), any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Based upon the rating criteria effective prior to September 
26, 2003, mild limitation of lumbar spine motion warranted a 
10 percent rating, a 20 percent rating was warranted when 
such limitation of motion was moderate, and a maximum rating 
of 40 percent was warranted when it was severe.  38 C.F.R. § 
4.71a, DC 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula), with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Formula (2009).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Formula, Note (1) (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General 
Formula, Note (2) (2009).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Formula, Note (3) (2009).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Formula, 
Note (5) (2009).

Also potentially applicable to the Veteran's claim is the 
criteria for evaluating IVDS, which underwent revisions 
during the pendency of this appeal.  The version of the 
rating criteria for intervertebral disc syndrome in effect 
from September 23, 2002 to September 26, 2003 provided for 
two methods of rating this disorder.  First, IVDS could be 
rated by combining separate ratings for chronic neurologic 
and orthopedic manifestations.  A rating was also assignable 
based on the total duration of incapacitating episodes as 
follows: If there are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks, a 10 
percent rating is warranted; if at least 2 weeks but less 
than 4 weeks, a 20 percent rating; if at least 4 weeks but 
less than 6 weeks, a 40 percent rating is warranted; and 
where there are incapacitating episodes with a total duration 
of at least 6 weeks during the past 12 months, the assignment 
of a maximum 60 percent rating is warranted.  Note (1) to the 
rating criteria provides that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  DC 5293 (effective prior to September 26, 2003).

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating IVDS under the General Formula or 
otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

In connection with his June 2003 claim for an increased 
evaluation, the Veteran underwent VA examinations of the 
spine in July 2003, April 2005, and August 2009.  In 
addition, VA outpatient treatment records and Social Security 
Administration (SSA) records have also been obtained.

The July 2003 examination report showed flexion to 90 
degrees, extension at 20 degrees, and bilateral later flexion 
and rotation at 40 and 35 degrees, respectively.  The Veteran 
had normal reflexes and a negative straight leg test.  X-rays 
showed mild degenerative changes, and the examiner saw no 
indication of arthritis related to his service connected 
lumbar strain.  The examiner stated that the Veteran's 
arthritis is mild and is related to aging.  The MRI showed no 
significant spinal or neural stenosis from L1-L4, but showed 
asymmetry of the origin of the root sleeves at S1-S2.  The 
lumbar spine showed normal alignment and lordotic curvature 
as well as normal disc height, space height, and signal.

The April 2005 VA examiner reviewed the claims file.  The 
examiner stated the Veteran had no ankylosis of the spine.  
The Veteran had mild spasm and moderate guarding and pain 
with motion.  Range of motion (ROM) testing measured flexion 
to 45 degrees, extension to 15 degrees, and bilateral lateral 
flexion and rotation to 30 degrees.  Passive ROM could not be 
attempted.

The examiner stated that the condition did not involve the 
cervical or upper thoracic spine.  Imaging showed 
degenerative disc disease but no significant spinal stenosis.  
The examiner further stated that the Veteran had normal x-
rays and strenuous occupations until an MRI 2003 which shows 
a herniated disc which does not have any of the changes 
expected had the disc been damaged in the motor vehicle 
accident 28 years before.  He stated that the condition is 
more likely than not relatively new.  The diagnosis was 
chronic lumbar strain, a relatively recent disc herniation, 
and degenerative disc disease.

The August 2009 VA examination shows that the Veteran 
experiences constant radiating pain which results in severe 
limitation of motion.  It also notes that the Veteran suffers 
incontinence, urgency, and nocturia five or more times per 
night, as well as erectile dysfunction, numbness, 
paresthesias, leg or foot weakness, falls and unsteadiness, 
each related to the service connected lumbar spine 
disability.

The Veteran reported daily incapacitating episodes, which the 
examiner attributed to intervertebral disc syndrome (IVDS).  
The physical examination showed flattening of the lumbar 
spine, spasm, guarding, tenderness, pain with motion, and 
weakness.  

The examiner indicated that the Veteran retired due to age or 
duration of work and medical, physical problems, including 
back pain.  The diagnosis was degenerative joint disease of 
the lumbar spine with significant effects of usual occupation 
as it causes decreased mobility, decreased manual dexterity, 
problems with lifting and carrying, decreased strength, and 
lower extremity pain.  In the opinion, the examiner states 
that the origin of the current condition is the accident in 
1975, and that the current condition is more likely than not 
age and natural progression of the original damage caused by 
the 1975 accident.  He indicated that manifestations of the 
lumbar strain include spasms, guarding, pain with motion, 
tenderness and weakness.

The VA examination reports as well as the VA outpatient 
treatment records reflect that the Veteran experiences 
constant radiating pain which results in severe limitation of 
motion.  The Veteran's treating physicians have provided 
statements which reflect that his physical activity is 
limited due to chronic lumbar strain, lumbar disc disease, 
cervical disc disease, as well as right shoulder and 
bilateral knee impairment.  These records are silent with 
respect to findings or diagnoses of ankylosis.

The SSA decision indicates that the Veteran was found fully 
disabled in November 2004 because of degenerative joint 
disease of the shoulder and hip, degenerative disc disease of 
the lumbar spine, hypertension, depression, sensorineural 
hearing loss and diabetes mellitus, the combination of which 
is so severe that the Veteran is unable to perform any work 
existing in significant numbers in the national economy.  SSA 
records include VA outpatient treatment records; an 
evaluation from Dr. G.F.C., MD, dated May 2005, which 
indicates no genitourinary complaints or abnormalities, as 
well as uncertainty whether the Veteran's current back pains 
are related to his in-service injury; and a letter from VA 
physician, Dr. A.M.D., MD, which indicates that the Veteran 
is unable to work due to acromiclavicular joint arthritis and 
rotator cuff repair of the right shoulder.  None of the 
records indicate ankylosis of the spine.

Also included in the SSA records is an evaluation checklist 
from Dr. R.J.B., MD, which indicates that the Veteran has the 
following symptoms associated with a disorder of the spine: 
pain; limitation of motion; muscle weakness; sensory loss; 
reflex loss; and positive straight leg test seated and 
standing.  He further indicates that the Veteran experiences 
low back pain on sitting, standing, and walking for long 
periods.  Dr. R.J.B. also indicates that the Veteran is 
unable to be a permanent, full-time employee in a position 
with the following requirements without exacerbating his 
condition or causing him significant pain: stand or walk two 
hours in an eight hour day while lifting or carrying up to 20 
pounds; stand or walk six hours of an eight hour day; stand 
or walk two hours in an eight hour day; stand or walk two 
hours in an eight hour day while lifting or carrying up to 10 
pounds; sit six hours per day; or alternate standing and 
sitting for eight hours without walking about or reclining.  
Dr. R.J.B. concluded that the Veteran is totally disabled.

During his video conference hearing, the Veteran testified 
that he used a cane, wore a back brace, and experienced 
constant back pain and spasms on motion.  He also reported 
that his back disorder was productive of weakness, 
tenderness, and stiffness.  The Veteran reported that his 
ambulation was limited to 20 feet.

Inasmuch as the Veteran's lumbosacral strain is evaluated as 
40 percent disabling, he is already rated at the maximum 
assignable evaluation under Diagnostic Codes 5292 and 5295.  
In addition, the medical evidence shows that he retains 
substantial useful motion.  Therefore, a higher rating is not 
warranted on the basis of unfavorable ankylosis under 
Diagnostic Code 5237.  The Veteran himself has never claimed 
ankylosis.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under Diagnostic Code 5237 under these provisions.  
The Board notes that the ranges of motion as documented in 
the July 2003, April 2005, and August 2009 VA examination 
reports reflect consideration of pain, weakness, and 
fatigability.  However, due to the Veteran's current range of 
motion, without consideration of pain, the current evaluation 
could not be justified.

Since the August 2009 VA examination report indicates that 
the Veteran has IVDS and appears to relate the condition to 
age and natural progression of the original damage caused by 
the 1975 accident, the Board will consider whether a higher 
rating is warranted under Diagnostic Code 5293 (effective 
September 23, 2002) or Diagnostic Code 5243 (effective 
September 26, 2003).

For a rating greater than 40 percent, the evidence must show 
that the Veteran suffered incapacitating episodes lasting at 
least 6 weeks during the past 12 months.  The Veteran 
reported having daily incapacitating episodes at his August 
2009 VA examination; however, the evidence does not show that 
he was prescribed six weeks of bed rest prescribed by a 
physician.  Therefore, despite the Veteran's claim of 
suffering daily incapacitating episodes of back pain, his 
flare-ups do not qualify as incapacitating episodes under 
Note (1) of DC 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 (effective September 26, 2003).  
Accordingly, a rating greater than 40 percent in not 
warranted under DCs 5293 (effective September 23, 2002) or 
Diagnostic Code 5243 (effective September 26, 2003).

The Board also considered Diagnostic Code 5320 as the Veteran 
was found to have lumbar sacrospinalis during the April 2005 
VA examination.  The Veteran is not service connected for 
this condition, therefore, there is no basis to evaluate the 
condition as part of the sprain in service many years ago.  
Such facts clearly provide evidence against evaluating this 
condition under Code 5320, undermining the basis of the joint 
motion of August 2007.  

It is important to note that the Veteran is service connected 
only for a back strain injury from a June 1975 truck 
accident, nothing more.

In light of the joint motion, assuming, arguendo, that 
evaluation under 5320 is appropriate, the Board finds that it 
does not provide a basis to grant the Veteran more VA 
compensation.

Diagnostic Code 5320 provides evaluations for disability of 
muscle group XX.  The functions of these muscles are as 
follows: Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles: 
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: 1) the 
cervical and thoracic region and 2) the lumbar region.  
Muscle disability under this provision for the lumbar region 
is evaluated as follows: slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (60 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5320 (2009).

In order to receive a higher rating under Diagnostic Code 
5320, sacrospinalis must be severe.  During the April 2005 
examination, the Veteran's lumbar sacrospinalis was 
characterized only by "mild" spasms, moderate guarding and 
moderate pain with motion bilaterally.  During the August 
2009 examination, the lumbar sacrospinalis was characterized 
by spasm, guarding, pain, tenderness, and weakness, none of 
which was severe enough to cause abnormal gait or abnormal 
spinal contour.  

The post-service medical record, as a whole, is found to 
provide evidence against this claim.  There was no atrophy, 
or abnormal gait or abnormal spinal contour associated with 
this condition.  The Board finds that the severity of the 
Veteran's sacrospinalis is not enough to warrant a rating 
higher than 40 percent.

The Board has considered an evaluation under both 5320 and 
5292 or 5295, however, the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, as in this case, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court 
has emphasized that a claimant may not be compensated twice 
for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25.  In this case, the 
Board finds that evaluating the condition under both 5320 and 
5292 or 5295 would be pyramiding, essentially evaluating the 
same problem (back pain) under two codes.  The post-service 
medical record, as a whole, is found to provide evidence 
against a finding that there are two separate back problems 
associated with service.  In fact, several medical records 
clearly indicate back problems that have no association with 
service, providing evidence against this claim.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the Veteran's 
service-connected lumbosacral strain.

The Board has considered whether a staged rating is in order 
under the Fenderson criteria; however the evidence does not 
show that the Veteran's low back disability should be 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
from the day the Veteran filed the claim to the present 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.

In sum, although the evidence does clearly show that the 
Veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 40 percent is 
warranted under either the old or new regulations applicable 
to the low back disability.

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 38 
C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

The evidence does not show that there is such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The record contains lay statements from the Veteran's 
daughter and friends that state that the Veteran complained 
about the pain in his back and he required rest at times due 
to the pain.  A letter from the Veteran's treating VA 
physician, Dr. C.W.G., dated February 2005 stated that the 
Veteran was diagnosed as having arthritis of the lumbar 
spine, cervical spine, and both knees and had surgery for a 
right shoulder rotator cuff tear in November 2004.  The 
physician stated that he was unable to engage in activities 
that required repetitive overhead activities using his left 
arm, repetitive stooping, crouching, crawling, bending, 
kneeling, or heavy lifting over 20 pounds.  A letter dated 
April 2005 from another VA physician stated that the Veteran 
was examined in March 2005 and was found to be unable to 
work.  The March 2005 VA medical treatment record shows that 
the Veteran was found unable to work due to 2/2 shoulder pain 
and a history of chronic lower back pain.  In June 2005, Dr. 
C.W.G. wrote another letter stating that due to the Veteran's 
lower back and shoulder conditions, he was unable to work as 
a manual laborer and his job laying pipes would only 
aggravate these conditions.  In January 2006 medical 
treatment reports, it was noted that the Veteran could barely 
walk with a cane and his multiple medical problems, including 
many disabling musculoskeletal pain and conditions, prevented 
him from working.  He was diagnosed as being totally disabled 
and unable to engage in any productive work due to his 
chronic medical, primarily muscular, conditions, which 
include pain in shoulder joint, neck pain, ankle joint pain, 
chronic and stable low back pain, leg joint pain with 
arthritis, radiculopathy, hypertension, and hyperlipidemia.

SSA records indicate that the Veteran's degenerative joint 
disease of the shoulder and hip, degenerative disc disease of 
the lumbar spine, hypertension, depression, sensorineural 
hearing loss, and diabetes mellitus are so severe that the 
Veteran is unable to perform any work existing in significant 
numbers in the national economy, providing evidence against 
this claim in that it indicates many nonservice connected 
problems, in association with the back disability, are the 
cause of the Veteran's SSA grant. 

The checklist from Dr. R.J.B., MD, dated January 2006, 
indicates that the Veteran is totally disabled due to his 
spine disorder.  Based on these records, the Veteran's 
service connected lumbar spine disability is a contributing 
factor to the Veteran's employability, but not the sole 
reason for his employment difficulties, and thus does not 
render impractical the application of the regular schedular 
standards.  

The record shows that the Veteran has not been hospitalized 
for treatment of his low back disability.  In addition, the 
record does not show that he has any low back symptoms 
related to service outside of the rating criteria for which 
he is not being compensated.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The record shows that the Veteran is disabled and is 
physically limited by his disabilities.  The evidence, 
however, does not show that the Veteran is unable to work in 
a field that does not require him to engage in manual labor 
caused by his service connected disorder.  Furthermore, VA 
physicians have stated that his inability to work was due to 
his multiple medical problems, which included disabilities 
that have not been found to be service-connected.  His 
service-connected low back disorder was only one of many 
conditions that contributed to his unemployment, providing 
medical evidence against this claim.

In this regard, the Veteran clearly has severe several 
nonservice connected problems, but he is only service 
connected for a back disorder associated with an injury many 
years ago.  The Veteran's arm problem, shoulder problem, neck 
problem, and the back problem that is not associated with 
service (clearly cited in the record) only provides evidence 
against a finding that there is such an exceptional or 
unusual disability picture in this case, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards for the 
service connected back disorder, a back sprain from the 
1970's.  38 C.F.R. § 3.321(b)(1).

Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1).

In the Joint Motion for Remand from the Court, the Veteran 
argued that the Board did not address whether the record 
shows a reasonably raised claim for entitlement to individual 
unemployability (TDIU).  The Board notes that the Veteran 
filed a claim for TDIU in February 2005, during the pendency 
of the current appeal.  His  claim for TDIU was denied by the 
RO in August 2007.  The Veteran did not appeal that decision.  
Therefore, the matter is not before the Board.

However, assuming, arguendo, that TDIU is before the Board in 
light of the most recent decisions from the Court, the Board 
finds that the Veteran has not met the criteria for the 
award.  A TDIU claim may be granted if the unemployability is 
the result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R.  §§ 3.340, 
3.341, 4.16(a) (2009).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the Veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the Veteran's background including his employment and 
educational history.  38 C.F.R.  §§ 3.321(b), 4.16(b) (2009).

In this case, the Veteran is service connected only for his 
lumbosacral strain, rated at 40 percent.  Therefore, he is 
not entitled to TDIU based upon service connected disability 
percentages.  The Board has already discussed entitlement to 
an extraschedular rating for the lumbar spine disability 
based upon interference with employment, and finds that the 
same analysis applies to the TDIU claim.  Accordingly, the 
Board finds that TDIU is not warranted at this time.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) rev'd in part by Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory 
history, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in July 2009 that fully addressed all 
notice elements and the criteria for an increased rating.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case in September 2009 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  All identified, 
pertinent evidence, including the Veteran's service medical 
records, post-service treatment records, and SSA records have 
been obtained and associated with the claims file.  

The Veteran was afforded VA medical examinations on July 
2003, April 2005, and August 2009.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


